678 S.E.2d 91 (2009)
In the Matter of Helen N. CLEVELAND.
No. S09Y1261.
Supreme Court of Georgia.
June 8, 2009.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, accepting the recommendation of the Special Master, Jerry Gentry, that the matter against Helen N. Cleveland be dismissed.
The State Bar filed a formal complaint against Cleveland, alleging she violated Rules 1.9(a) and (b) and 1.10 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum penalty for violation of each of these rules is disbarment. The State Bar alleged that while Cleveland was representing retirees of Colonial Pipeline in an administrative ERISA proceeding against Colonial Pipeline, an associate, Randall Grayson, joined her firm and that Grayson had previously represented Colonial Pipeline and provided legal advice regarding matters related to the ERISA proceeding. Thus, the State Bar contended Cleveland had improperly continued her representation of the retirees while laboring under a conflict of interest. Following lengthy discovery, the special master ruled upon cross-motions for summary judgment and recommended that the complaint be dismissed without the imposition of discipline. The review panel accepted the special master's findings of fact and determined there was insufficient evidence that Cleveland knowingly represented clients with claims adverse to the former clients of a member of her firm.
The State Bar has not filed exceptions to the review panel's report. Having reviewed the entire record, this Court concurs with the review panel that there is insufficient evidence to support the State Bar's allegations. Accordingly, it is hereby ordered that no discipline be imposed and that this matter be dismissed.
Dismissed.
All the Justices concur.